Citation Nr: 0216366	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  92-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

This case came to the Board of Veterans' Appeals (Board) from 
a December 1989 decision by the Louisville, Kentucky, 
Regional Office (RO).  The procedural history is addressed 
below.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a psychiatric 
disorder.

2  The preponderance of the medical evidence of record does 
not link a current psychiatric disorder to the veteran's 
military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate a psychiatric disorder 
in-service, and a psychosis may not be presumed to have been 
so incurred.  38 U.S.C.A. § 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.102, 3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a psychiatric 
disorder.

An April 1973 VA Hospital discharge summary noted that the 
veteran was admitted because he was delusional, claiming that 
neighbors were trying to kill him with poison gas.  He also 
said he heard voices and saw a "Rhodesian" jumping from one 
doorknob to another.  A June 1973 VA discharge summary noted 
the veteran's admission thirteen days earlier with similar 
symptoms.  On both occasions, he was discharged against 
medical advice with a diagnosis of schizophrenic reaction, 
paranoid type.

An August 1974 VA Hospital discharge summary noted the 
veteran's admission 44 days earlier.  His previous 
hospitalizations were noted, and many of the symptoms, 
including auditory hallucinations, were the same.  While 
hospitalized, however, he denied auditory hallucinations.  
The diagnosis at discharge was paranoid schizophrenia.

A September 1974 RO decision denied service connection for 
schizophrenia.

A July 1975 VA Hospital discharge summary noted the veteran's 
admission fourteen days earlier with complaints, including 
auditory hallucinations, similar to those reported during 
previous hospitalizations.  The diagnosis at discharge was 
paranoid schizophrenia.

An October 1981 VA discharge summary noted the veteran's 
admission six days earlier with complaints of nausea and 
vomiting.  He had a history of pancreatitis, and said he was 
drinking "his usual" six or eight beers each day.  
Diagnoses included acute recurrent pancreatitis, and history 
of pancreatitis.  A history of schizophrenia and paranoid 
ideation were noted, but psychiatric symptoms were not 
recorded.

A February 1983 discharge summary from University Hospital, 
Louisville, noted the veteran's admission nine days earlier 
with a history of alcoholic pancreatitis.  When he signed 
himself out, he was discharged against medical advice.  The 
diagnoses were pancreatitis, alcohol abuse, and noncompliant 
personality.

A September 1984 RO decision found no new and material 
evidence upon which to reopen a claim for service connection 
for schizophrenia.

A July 1986 VA Medical Center discharge summary noted that 
the veteran was intoxicated when he was admitted eight days 
earlier.  Diagnoses were alcohol intoxication (dependence) 
and anemia.  The appellant refused to participate in the 
alcohol detoxification program.

An August 1986 RO decision found no new and material evidence 
upon which to reopen a claim for service connection for a 
psychiatric disorder including PTSD.  The veteran was 
notified of that decision in August 1986, he did not appeal, 
and it became final.

In February 1987, the veteran was referred to a VA 
psychiatrist for consultation.  He reported a 1976 
hospitalization for a "nervous breakdown."  (Quotation 
marks in the original.)  He said he began attending a 
community college in January, but had insomnia, trouble 
concentrating and was uncomfortable.  Following examination, 
he was diagnosed with an adjustment disorder, with mixed 
features of anxiety and depression; history of alcohol 
dependence; and possible residual type schizophrenia. 

The appellant was hospitalized two days later for severe 
anemia and pancreatitis.  He gave a history of drinking 
twelve to fifteen beers each day.  The diagnosis, in addition 
to anemia, was acute relapsing pancreatitis.  Schizophrenia 
was noted, by history, but not treated.

An April 1987 RO decision, sent to the veteran in May, found 
no new and material evidence upon which to reopen a claim for 
service connection for a psychiatric disorder.

An August 1987 Social Security Administration decision noted 
that the veteran had applied for Supplemental Security Income 
(SSI) in July 1986.  The decision held that he had severe 
anemia, intestinal polyps, acute relapsing pancreatitis, and 
seborrheic dermatitis, but those disorders could be treated, 
so they did not preclude gainful employment.  However, 
psychological testing showed dementia secondary to alcoholism 
and borderline intellectual functioning.  The mental 
deficiencies were judged to preclude gainful employment.  
Hence, the veteran was awarded benefits.

In September 1987, the veteran claimed entitlement to VA 
pension benefits based on permanent and total disability due 
to nonservice-connected disabilities, and was afforded VA 
medical and psychiatric examinations in March 1988.  During 
the psychiatric examination, the veteran presented documents 
showing he had been awarded SSI due to alcoholic dementia, 
substance abuse, and organic mental disorder.  The examiner 
solicited social, family, medical, military, and employment 
history.  With regard to the latter, the veteran reported he 
had not worked since 1982.  He said he drank four or five 
beers each day, and an occasional pint of wine, and his hobby 
was shooting pool.  Following examination he was diagnosed 
with continuous alcohol dependence; adjustment disorder with 
depressed mood; history of chronic, untreated paranoid 
schizophrenia; and a borderline personality disorder.

An October 1988 VA Medical Center discharge summary noted the 
veteran's history of drinking eight beers and a pint of wine 
per day three or four days each week.  He described auditory 
hallucinations, and a history of alcohol abuse and dependence 
was noted, as well as prior admissions for alcoholic 
hallucinosis and pancreatitis.  Following a long weekend, the 
veteran denied current hallucinations and demanded discharge.

In October 1989, the veteran sought to reopen the claim for 
service connection for a psychiatric disorder, but a December 
1989 RO decision found no new and material evidence upon 
which to do so.  The claim was not reopened, and the veteran 
appealed.

At a September 1990 hearing, the veteran testified that he 
drank before and after service, but did not drink in service.  
He said his "nerves" started to bother him about 1969, that 
he began to hear voices, and that he drank to settle his 
"nerves" and to get rid of the voices.  He said the voices, 
which said, "I'm gonna kill you-I'm gonna kill you," were 
those of friends he had known since service.  In fact, he had 
"heard a few" voices the day before the hearing, but he 
"just slept that off."  He knew that doctors said he had 
pancreatitis due to his drinking, but he believed it was a 
"nervous stomach" due to his "nerves."  He had no trouble 
concentrating on his pool game and got on well with his 
friends.  He said he sometimes had trouble sleeping because 
he was concerned about a friend who had been shot.  He did 
not get depressed or "down in the dumps" but, when he 
thought about his dead father, he sometimes felt like crying.  
Other than "spells" of about two days at a time, he did not 
currently drink, but when he did drink, he drank about three 
or four beers each day but not whiskey or wine.

The veteran was afforded a September 1990 VA psychological 
evaluation to determine the "nature and extent" of 
posttraumatic stress disorder (PTSD).  He denied having been 
injured in Vietnam, but reported that he was shot in a bar 
soon after his separation from service.  He also said that, 
although he began drinking while in high school, he believed 
he drank more while in service.  After the interview and 
psychological testing the examiners diagnosed stable paranoid 
schizophrenia, alcohol abuse; an anxiety disorder not 
otherwise specified; and a personality disorder, not 
otherwise specified, with schizoid, passive-aggressive, 
avoidant, and dependent features.  Examiners said the 
veteran's "schizoid[-]like personality[,] further 
conditioned by Vietnam, developed before adolescence, 
probably resulting in his current adjustment."

At a December 1990 VA psychiatric examination, the examiner 
noted the above psychological evaluation and past psychiatric 
and medical history.  The veteran reported serving in Vietnam 
with an artillery unit.  He denied ever being wounded, but 
claimed that he was frequently subjected to small arms an 
mortar fire.  He reported that a friend was killed in Vietnam 
when his vehicle ran over a mine.  Following mental status 
examination the diagnoses were chronic, paranoid 
schizophrenia, and continuous, severe alcohol dependence.

At a July 1992 Board hearing, the veteran testified that he 
had been hospitalized on several occasions in 1969 or 1970 
for his "nerves," for depression, for hearing voices, and 
for alcohol.  He reported trouble sleeping since about 1974 
because of his "nerves," and because he felt threatened.  
He said he could not really remember anything in particular 
that happened to him while he was in service, but he felt the 
military did not treat him right because he could not find a 
decent job.  Interestingly, however, he also said that about 
three months after he returned from service, he returned to 
the same job he left when he joined the service, and he 
worked there for eight or ten months.  When queried as to the 
reason he left that job, he replied that he left so he could 
move to Illinois with a woman.  There, he worked in a factory 
making automobile radios, but he quit that job after about 
three weeks because his "nerves" were too bad.  Then he 
started drinking because of his "nerves" and because he was 
depressed.  He reported having a lot of friends when he 
returned from service, and having no trouble socializing 
then.  Currently, however, he might become nervous and get up 
and leave a group unless he had been drinking heavily; 
alcohol kept him from getting nervous.  When queried about 
his current problem, he replied that it was "nerves."

The veteran's attorney contended, in a June 1990 letter, at 
the September 1990 hearing, in a March 1991 statement, in a 
May 1991 VA Form 9, and in a September 1991 VA Form 1-646, 
that paranoid schizophrenia, alcohol dependence, anxiety 
disorder, and personality disorder, were diagnoses 
"consistent with" PTSD.  The Board took cognizance of that 
additional claim, and included PTSD in its characterization 
of the issue on appeal.  In a February 1993 decision, the 
Board remanded the case for further development of the 
evidence.

Pursuant to the Board remand, the RO obtained VA medical 
records that showed December 1968 treatment for a gunshot 
wound to the right hand, and a November 1969 psychiatric 
evaluation done solely to determine the need for admission.  
In the latter record, the examiner noted that the veteran 
spoke quite freely about his "alcohol problem."  He said he 
did not drink every day and, when he did drink, it was not 
very much.  He admitted, however, that he became "nasty" 
after one or two drinks and got into arguments and fights.  
The examiner said he warned the veteran against alcohol 
because he might have a "reaction or so-called pathological 
intoxication."  He had not worked for two months due to an 
injury to the left hand.  His affect did not suggest 
depression, but he was dejected and concerned about his hand 
injury which was being treated by his private doctor.  The 
examiner concluded that there was no indication for 
medication and even less for hospitalization.

A September 1994 Board decision determined that new and 
material evidence had not been received, and the claim for 
service connection for a psychiatric disorder, including 
PTSD, was not reopened.

The veteran appealed the Board decision and, in a March 1996 
order, the United States Court of Veterans Appeals (Court), 
[now the United States Court of Appeals for Veterans Claims], 
vacated the Board decision and remanded the case to the 
Board.  The Board remanded the case to the RO, for further 
development of the evidence, in May 1996 and again in May 
1997.

At a July 1996 VA psychiatric examination, the veteran said, 
when asked about stressful events in Vietnam, that he 
"pulled a whole lot of guard duty," helped an injured 
friend, and was on an installation that received mortar fire.  
He did not report combat dreams, and the examiner 
specifically noted that he did not show any motor distress 
consistent with PTSD when discussing Vietnam.  The veteran 
reported binge drinking and pancreatitis, and complained 
about his financial situation.  He denied auditory and visual 
hallucinations, delusions, paranoia, and suicidal and 
homicidal ideation.  He said his appetite was good, but his 
energy level was not, and he found enjoyment in shooting 
pool.  Diagnoses were episodic alcohol abuse and mood 
disorder, not otherwise specified.  Neither schizophrenia nor 
PTSD was diagnosed.

The May 1996 Board remand directed the examiner to determine 
whether the veteran had schizophrenia as a result of an 
injury in service, and to interpret the statement in the 
September 1990 report of a VA psychological evaluation that 
the veteran's "schizoid[-]like personality[,] further 
conditioned by Vietnam, developed before adolescence, 
probably resulting in his current adjustment."  The examiner 
indicated that schizophrenia did not result from an 
"event," and that, in any case, the veteran did not have 
schizophrenia.  He further concluded that the veteran would 
"most likely be able to function occupationally within 
reasonable limits."

At a February 1998 VA psychiatric examination, the examiner 
repeatedly, with little success, solicited information about 
stressful experiences the veteran had in service.  He did 
state that a fellow soldier was injured during a night fire 
mission, and that he helped move this soldier to a bunker.  
He denied ever being injured in Vietnam.  Following a mental 
status examination the diagnosis entered was episodic alcohol 
abuse.  The examiner opined that psychiatric symptomatology 
should have very little impact on the veteran's social and 
occupational functioning, and that the primary limiting 
factor would be his alcohol abuse.

The May 1997 Board remand directed that the veteran be 
examined by a board of two psychiatrists and a psychologist, 
so the veteran had another psychiatric examination in 
February 1998.  There his subjective complaints included 
"trying to get paid more."  He reported having been awarded 
a VA pension and, when asked why he was seeking increased VA 
compensation, he replied, "'Cause I need it."  He said he 
had "nerves" and that concerns about his health.  He denied 
a prior history of mental health treatment or 
hospitalization, and he minimized his alcohol consumption 
history.  With regard to his military service, he did not 
cite any specific trauma, and his affect did not change when 
his military experiences were probed.  He stated that his 
unit was occasionally under fire.  He also recalled an 
incident when his friend was "hung up in the wire," and 
providing assistance to help free him.  The diagnoses were 
episodic alcohol abuse and mood disorder, by history, 
secondary to substance abuse.  The examiner noted that the 
veteran did not demonstrate the mood or physiologic reactions 
associated with PTSD, nor did he report the requisite stimuli 
avoidance, or increased arousal.  The examiner concluded that 
the veteran did not meet the diagnostic criteria for PTSD.

At February 1998 VA psychological testing and evaluation, the 
examiner first gathered the veteran's social, occupational, 
and military history.  With regard to the latter the veteran 
reported nightly, incoming mortar fire, helping a friend who 
had been caught in concertina wire, and that another friend 
was killed by a land mine during convoy operations.  He had 
occasional nightmares about "different things."  He said he 
used to drink a pint of wine or quart of beer once or twice a 
week, but no longer drank alcohol.  He said he had many 
friends and enjoyed shooting pool and playing cards.  On 
examination, he was oriented, affect was within normal 
limits, mood was controlled and somewhat blunted, memory was 
adequate, insight and judgment were fair, and there was no 
evidence of hallucinations or delusions.

The examiner administered the Minnesota Multiphasic 
Personality Inventory, Second Edition (MMPI-II), and the 
Mississippi Scale for Combat-Related PTSD.  Test results 
suggested a diagnosis of chronic, undifferentiated 
schizophrenia with anxiety and health concerns.  They did not 
support a diagnosis of PTSD.  The examiner reviewed the 
psychological testing conducted in September 1990 and said 
the results were consistent with tests he administered.  The 
earlier testing in 1990, which included the Milan Clinical 
Multiaxial Inventory (MCMI), suggested personality concerns 
particularly schizoid or anti social orientations, as well as 
somatic complaints, alcohol abuse, and anxiety, depression, 
and difficulty relating to others.

The examiner said he could not diagnose PTSD, but that the 
veteran met at least some of the diagnostic criteria for 
chronic, undifferentiated schizophrenia.  The diagnosis was 
chronic, undifferentiated schizophrenia in partial remission.  
The examiner also said there was no basis to attribute the 
veteran's mental disorder to his military service.

An August 1998 Board decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
including PTSD.  

The veteran appealed and in a January 2000 order the Court 
noted that the veteran had been examined on numerous 
occasions, had never been diagnosed with PTSD.  Hence, the 
Court affirmed the Board's denial of entitlement to service 
connection for PTSD.  However, the Court cited language from 
the September 1990 report of psychological testing and 
evaluation (the veteran's "schizoid[-]like personality[,] 
further conditioned by Vietnam, developed before adolescence, 
probably resulting in his current adjustment") and held that 
that report, as a matter of law, constituted new and material 
evidence upon which to reopen the claim for service 
connection for a psychiatric disorder.  The Court vacated so 
much of the Board decision to the contrary, and remanded the 
case to the Board.  The Board remanded the case to the RO in 
July 2000.

In May 2001, the veteran underwent psychological testing and 
evaluation.  During the interview, the veteran complained 
that the government was not treating him right, and that he 
"deserved" more than what he was getting.  He denied any 
previous attempt to harm himself or any plan to do so in the 
future.  He said he heard voices "a while ago," but did not 
provide any details.  Intelligence testing showed low 
intellectual capability.  Personality evaluation with the 
MMPI-II produced a profile of "questionable validity" 
because the veteran "endorsed a large number of highly 
unusual responses generally selected by patients 
overendorsing pathology to draw attention to their perceived 
distress."  The results were consistent with, but not 
specifically diagnostic of a schizophreniform disorder.  
Further personality testing with the MCMI also produced a 
questionable profile due to over endorsement of symptoms.  
The results were suggestive of a "significant character 
disorder with underlying schizoid[,] avoidant[,] dependent[,] 
and passive/aggressive traits" and "significant paranoid 
tendencies."  The examiner said, in summary, that 
psychological testing showed "evidence of possible 
schizophreniform disorder in a person with mixed character 
pathology including schizoid[,] avoidant[,] dependent[,] and 
passive/aggressive traits," none of which appeared to be 
related to the veteran's military service.

At a May 2001 VA psychiatric examination, the veteran 
complained of being "nervous," said he drank to "calm 
himself down," and had trouble sleeping.  (Quotation marks 
in the original.)  He said he attended high school until the 
tenth grade.  With respect to service the veteran stated that 
he saw combat, was subjected to frequent mortar fire, and he 
recalled retrieving a stranded soldier during one enemy 
attack.  Postservice he said he worked for one employer for 
about four years, but lost his job due to missed work caused 
by excessive drinking.  He said he was hospitalized a few 
times in the early 1980's because of drinking, and medical 
problems such as pancreatitis.

The veteran said he had undergone four hours of psychological 
testing the day before and that it had made him "nervous."  
The examiner noted that the veteran appeared to be mildly 
upset by the prior testing, but not overtly anxious.  
Following examination the diagnoses were episodic alcohol 
dependence in partial remission; and schizoid personality, 
rather inadequate, low intellect, and passive-aggressive 
traits.  The examiner said, by way of summary, he had 
discussed the veteran's case with the neuropsychologist who 
had administered the tests the day before, and they agreed 
that the veteran's main problem was his personality disorder, 
which was part of his innate biological makeup.  This 
personality disorder made it difficult for the veteran to 
cope with life's problems.  In an addendum, another 
psychiatrist reported that he had examined the veteran 
separately and concurred with the conclusions of the other 
two examiners.

Asked by the RO to comment further on his examination of the 
veteran, one of the psychiatrists who examined him in May 
2001 reiterated, in a July 2001 addendum, that he and the 
psychologist who conducted the May 2001 testing both felt 
that the veteran's main problem was a characterologic 
deficit, i.e., traits in his personality.  He said that 
persons with a schizoid personality disorder often have 
feelings of distrust, hostility, and anger, and that they 
feel isolated, alienated, and have difficulty with 
relationships.  He said that, as the veteran ages, his 
physical condition may seem, in his mind, to worsen and 
thereby become more significant.  He said the veteran may 
have had a schizophrenic reaction or psychotic in the past, 
but he did not have one currently.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence, was enacted during the pendency of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2002).  Implementing regulations 
are codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, and 3.326.

In this case, prior RO decisions determined that there was no 
evidence that the veteran had a psychiatric disorder in 
service, no medical evidence that any current psychiatric 
disorder was linked to service, and no medical evidence that 
the veteran currently had PTSD.  The veteran did not appeal 
any of those decisions, and they are final.

In October 1989, the veteran sought to reopen his claim for 
service connection for a psychiatric disorder.  The December 
1989 RO decision, from which the veteran has appealed, found 
no new and material evidence upon which to reopen the claim.  
In a January 2000 order the Court found that new and material 
evidence had been submitted under the test announced in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court's January 2000 order served to reopen the claim for 
service connection for a psychiatric disorder, and to focus 
the inquiry for evidence that would substantiate the claim.  
In July 2000, the Board remanded the case for further 
development of the evidence.  In August 2000, the RO asked 
the veteran to identify health care providers who had 
examined or treated him for a psychiatric disorder, but he 
did not respond.  In April 2001, the RO advised the veteran 
of the provisions of the VCAA, and offered to obtain evidence 
relevant to his claim if he would identify custodians 
thereof.  The veteran, however, did not respond.  A June 2002 
SSOC considered evidence recently received, and advised the 
veteran of the shortcomings of his claim.  Finally, in August 
2002, the RO advised the veteran that his case was being sent 
to the Board, and invited the submission of any additional 
evidence he had directly to the Board.  The Board has not, 
however, received any evidence from the veteran or his 
attorney.

The veteran has undergone a plethora of VA examinations and 
evaluations, the reports of which have been obtained and 
associated with the file.  Other probative evidence, not 
included in the file, has not been identified.  The Board is 
not aware of any such evidence, and finds that all probative 
evidence has been obtained.  Since there is no probative 
evidence that is not already not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, 
the Board finds that any failure on the part of VA to fulfill 
some duty to notify under the VCAA to have been harmless.  
Hence, the Board finds that VA has complied with the notice 
and duty-to-assist provisions of VCAA.

Before addressing the merits of the veteran's claim the Board 
notes that in this case notice of the December 1989 RO 
decision was sent to the veteran on January 5, 1990.  He 
filed a Notice of Disagreement in June 1990, and the RO sent 
him the SOC in September 2000.  While a substantive appeal 
was not filed prior to the representative's March 1991 
statement, this appeal is still timely in light of the RO's 
issuance of a SSOC in February 1991.  See VAOPGCPREC 9-97, 62 
Fed. Reg. 15567 (Apr. 1, 1997).  

Turning now to the law applicable to the claim for service 
connection for a psychiatric disorder, service connection is 
granted for disability resulting from disease or injury 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Certain chronic disorders, manifested to a certain degree, 
within a specified period after service, are presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307(a), 3.309(a).  
In the case of disorders diagnosed after service, the 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  38 C.F.R. § 3.303(b).

It is the responsibility of the Board, not the Court, to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge but, in weighing the medical evidence, the Board may 
accept one medical opinion and reject others.  Still, the 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

In this case, there is no evidence that the veteran had a 
psychiatric disorder in service or for several years 
thereafter.  Postservice, the earliest medical evidence of 
record shows that within a few days of his separation the 
veteran was treated for a gunshot wound to the right hand.  
Then, in November 1969, one year after separation from 
service, he was seen for a VA psychiatric consultation to 
determine the need for admission.  There the veteran spoke 
freely of his "alcohol problem" and said that his drinking 
led to fights he later regretted.  The examiner said there 
was no need for medication, less need for hospitalization, 
and a mental illness was not diagnosed.  Thus, there is no 
medical or competent evidence that the veteran incurred a 
psychosis during the first postservice year.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

It was after an April 1973 VA hospitalization that a mental 
illness, namely paranoid type schizophrenic reaction, was 
first diagnosed.  The same diagnosis was made after a June 
1973 VA hospital stay, and paranoid schizophrenia was 
diagnosed after VA hospitalizations in 1974 and 1975.  
However, in 1981, the veteran was hospitalized and treated 
for pancreatitis, and the VA hospital summary noted only a 
history of paranoid schizophrenia.  There was no indication 
that psychiatric symptomatology was observed during that 
hospital stay.

In 1983, the veteran was hospitalized at University Hospital, 
and the diagnoses were pancreatitis, alcohol abuse, and 
noncompliant personality.  A VA hospitalization in 1986 
resulted in diagnoses of alcohol dependence and iron 
deficiency anemia.  A February 1987 VA psychiatric 
consultation showed diagnoses of adjustment disorder with 
mixed features of anxiety and depression, alcohol dependence 
by history, and possible schizophrenia, residual type.  A 
concurrent VA hospital summary showed anemia and 
pancreatitis, but only a history of schizophrenia.  

After a March 1988 VA psychiatric examination, the diagnoses 
were continuous alcohol dependence, adjustment disorder with 
depressed mood, and history of chronic, paranoid 
schizophrenia, untreated.  The discharge diagnoses, after an 
October 1988 VA hospitalization, were alcohol abuse and 
dependence and alcoholic hallucinosis.  Thus, medical 
evidence, from 1975 to 1988, did not clearly show that the 
veteran had active schizophrenia during that period.

In September 1990, the veteran underwent VA psychological 
testing and evaluation.  The diagnoses were stable paranoid 
schizophrenia, alcohol abuse, anxiety disorder, not otherwise 
specified; and a personality disorder, not otherwise 
specified, with schizoid, passive-aggressive, avoidant, and 
dependent features.  The examiners said that the veteran's 
"schizoid[-]like personality[,] further conditioned by 
Vietnam, developed before adolescence, probably resulting in 
his current adjustment."  Citing that language, the Court, 
in its March 1996 order, contended that the Board should have 
made a factual determination as to whether the appellant 
suffered "an injury in service which later resulted in 
schizophrenia."  Again citing the 1990 psychological 
evaluation, the Court said, in its January 2000 order:  "The 
Court reads that report to say that a preexisting personality 
disorder probably evolved into schizophrenia and anxiety 
disorder because of conditions sustained by the appellant in 
Vietnam."

The Board is unable to discern anything in the examiner's 
language cited above to suggest that an "injury" could 
result in schizophrenia, that the veteran sustained such an 
"injury" in service, or that a personality disorder could 
"evolve into" a mental illness.  The examiners said only 
that the veteran's personality disorder was "conditioned" 
by his service in Vietnam, and that it probably resulted in 
his "current adjustment."  

"Conditioned" refers to exhibiting, or training to exhibit, 
a conditioned response; a conditioned response is merely a 
new or modified response elicited by a stimulus after 
conditioning.  WEBSTER'S II NEW COLLEGE DICTIONARY 234 (1995).  
The Board reads the report of the September 1990 VA 
psychological evaluation to say only that the veteran's 
personality disorder was influenced by his tour in Vietnam.  
However, his personality disorder was certainly influenced by 
his postservice gunshot wound, by his alcohol abuse, by his 
employment or lack thereof, by his steps toward further 
education, and the whole range of other experiences he has 
had, all of which have resulted in the "current adjustment" 
of his personality disorder.  In other words, the "current 
adjustment" of the veteran's personality disorder is the sum 
total of all of the "conditioning" he has received over the 
years, including that "conditioning" he received in 
Vietnam.  More importantly, however, as a matter of law, 
service connection cannot be granted for a personality 
disorder regardless of the conditioning that influenced it.  
38 C.F.R. §§ 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 
(1992).

This reading of the September 1990 report is supported by a 
July 1996 VA psychiatric examination undertaken pursuant to 
the May 1996 Board remand.  The examiner was asked to 
determine whether the veteran had schizophrenia as a result 
of an injury in service, and to address the language cited 
above from the September 1990 psychological evaluation 
report.  After the July 1996 psychiatric examination, the 
examiner diagnosed alcohol abuse and mood disorder not 
otherwise specified.  The examiner did not diagnose 
schizophrenia.  With regard to schizophrenia, the examiner 
said it would be 

extremely difficult to state that 
schizophrenia is brought on by an event, 
rather the schizophrenia, based on more 
recent findings in terms of its 
biological basis, is a condition that is 
present in that various stressors are 
possibly involved in causing this illness 
to come out sooner or to be worsened when 
it is present.  However, in regards to 
the patient's current presentation, his 
social interactions are completely 
appropriate, he denies auditory or visual 
hallucinations, he did not show any type 
of thought disorders throughout the 
entire exam, his thoughts were goal 
oriented, he is hopeful that things will 
get better, however he relates that he 
only thinks things get better hinged on 
the fact that his Disability is 
increased.

The Board reads this report to say, first, that the acquired 
disease, schizophrenia does not result from an "injury" or 
any other single event.  Second, schizophrenia may be 
quiescent and only become manifest, or it may be manifest and 
worsen, in the presence of certain stressors.  Third, the 
veteran did not have schizophrenia while he was in Vietnam 
or, if he did, he did not experience any of the "stressors" 
that would make it manifest or make it worse, because it was 
not diagnosed while he was in Vietnam.  Although the January 
2000 Court order suggested that schizophrenia, like PTSD, 
could have a delayed onset in response to an earlier 
"stressor," the preponderance of the evidence is against 
that theory.  Fourth, at least in July 1996, the veteran did 
not have schizophrenia or any other mental illness formerly 
categorized as a psychosis.  Finally, in the absence of 
medical evidence to the contrary the veteran's nonspecific 
mood disorder is not related to his military service.

In view of the foregoing, the Board finds that there is no 
evidence in this record, medical or otherwise, that the 
veteran sustained an "injury" in service that later 
resulted in schizophrenia.  The Board further finds that the 
preponderance of the evidence shows that the veteran's 
personality disorder did not "evolve" into schizophrenia.

Looking further, the Board notes that after a February 1998 
VA psychiatric examination, the diagnosis was episodic 
alcohol abuse.  Since the May 1997 Board remand directed that 
the veteran be afforded two psychiatric examinations, he was 
examined by another psychiatrist in February 1998 who 
diagnosed episodic alcohol abuse and mood disorder, by 
history, secondary to the substance abuse.  The veteran also 
underwent VA psychological testing and evaluation.  The 
examiner reviewed the records of the September 1990 
psychological testing and reported that the results were 
consistent with the instant tests.  He said that the veteran 
met some of the diagnostic criteria for schizophrenia, and 
diagnosed chronic, undifferentiated schizophrenia in partial 
remission.  He also reported that test results suggested 
several personality disorders and listed antisocial, 
schizoid, avoidant, and dependent personalities, with 
passive-aggressive and paranoid features.

In May 2001, the veteran again underwent VA psychological 
testing and evaluation which showed a possible 
schizophreniform disorder, unrelated to the veteran's 
military service, and a mixed character disorder, seen by 
previous examiners, that included schizoid, avoidant, 
dependent, and passive-aggressive traits.  A schizophreniform 
disorder includes some of the diagnostic criteria for 
schizophrenia.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 317-9 (4th ed. text revision 
2000).  At a May 2001 VA psychiatric examination, the 
diagnoses were episodic alcohol dependence in partial 
remission, and schizoid personality with passive-aggressive 
traits.  The two examiners agreed that the veteran's main 
problem was his personality disorder.  In an addendum, the 
psychiatrist reported that the veteran did not currently have 
schizophrenia.

Hospital records from 1973-1975 diagnosed the veteran with 
schizophrenia, but the plethora of examinations and 
evaluations that followed, with the exception of the two in 
1990, scarcely mentioned schizophrenia.  Rather, the 
examinations modified the term with "possible," "by 
history," "in partial remission," or "some of the 
diagnostic criteria for" schizophrenia.  Even the December 
1990 psychiatric examination described the schizophrenia, 
diagnosed by psychologists in September, as "stable."  
Notably, the Social Security Administration did not find 
schizophrenia in 1987 and, in 2001, the VA psychiatrist said 
that the veteran may have had it in the past but not 
currently.  In sum, it is not entirely clear that the veteran 
currently has an Axis I psychiatric disorder other than one 
related to alcohol abuse.  It is clear, however, that there 
is no medical evidence that he has an Axis I psychiatric 
disorder related to his military service.  In the absence of 
evidence of a current disability, there is no basis for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board notes that the veteran's representative submitted 
written argument at the September 1990 hearing and contended 
therein, with reference to the period before the 1973-1975 
hospitalizations, that "[t]here is NO mention of any alcohol 
use."  (Emphasis in the original.)  That contention, 
however, seems to be contradicted by the veteran's testimony 
at a September 1990 hearing where he said that, around 1969, 
his "nerves" began to bother him, and he began to hear 
voices, so he drank to settle the former and to get rid of 
the latter.  The contention also seems to be contradicted by 
the veteran's report, at the September 1990 VA psychological 
evaluation, that he began drinking in high school, and drank 
more while in service.  The contention also seems to be 
contradicted by the report of the 1969 psychiatric 
consultation during which the veteran spoke of his "alcohol 
problem" which led to fights.  The evidence from 1968 and 
1969 is consistent with subsequent diagnoses, as recent as 
2001, of alcohol abuse, and it precedes the diagnoses of 
schizophrenia.

With regard to the 1973-1975 diagnoses of schizophrenia, the 
Board notes that those hospital reports did not refer to 
alcohol abuse, but they were replete with references to the 
veteran's auditory hallucinations.  At a 1987 VA psychiatric 
examination, conducted pursuant to his pension claim, he said 
he heard voices when under the influence of alcohol, but he 
had not heard them recently.  He was hospitalized in 1988 and 
reported auditory hallucinations, but he also reported 
drinking eight beers and a pint of wine daily, three or four 
days per week.  A history of alcoholic hallucinosis was 
noted.  A few days later, when he demanded discharge from the 
hospital, he denied auditory hallucinations.  

At his 1990 hearing, he testified that he "heard a few" 
voices the day before the hearing, but he "just slept that 
off."  He also testified that he drank to get rid of the 
voices but, in view of his 1987 statement, it is not clear 
whether the drinking preceded, accompanied, or followed, the 
voices.  He specifically denied auditory hallucinations at a 
July 1996 VA examination, and auditory hallucinations have 
not been reported since.  Notably, however, there not been 
any additional hospitalization for treatment for alcoholism 
or pancreatitis.  Hence, it is not unreasonable to consider 
the possibility, that in view of the veteran's self reported 
history of alcohol abuse, the association between auditory 
hallucinations and the use of alcohol that he himself 
recognized many years ago, and the dearth of recent reports 
of intoxication and auditory hallucinations, that the 
auditory hallucinations cited in the 1973-1975 hospital 
reports were the product of alcohol abuse rather than 
schizophrenia.  The medical evidence shows that the veteran 
does not currently have schizophrenia and, in view of his 
history of alcohol abuse and associated auditory 
hallucinations, it seems possible that he never had it.

The Board must account for evidence it rejects that is 
favorable to the veteran's claim.  Thompson v. Gober, 14 Vet. 
App. 187 (2000).  However, in this case, the Board does not 
reject any of the evidence because there is none, with the 
possible exception of the 1973-1975 diagnoses of 
schizophrenia, that is favorable to the claim.  All of the 
evidence is consistent, and the preponderance of it-indeed, 
all of it-shows that the veteran does not now have 
schizophrenia, and that, if and when he ever had it, it was 
not related to his military service.  Finally, the 
preponderance of the evidence shows that he does not now have 
an acquired psychiatric disorder related to his military 
service.

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a psychiatric disorder is denied.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

